UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6207


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RODNEY ANTAWAN BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (5:11-cr-00218-H-2; 5:14-cv-00643-H)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Antawan Brown, Appellant Pro Se. Felice McConnell
Corpening, Seth Morgan Wood, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rodney Antawan Brown seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                              The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this   standard      by

demonstrating         that     reasonable        jurists     would       find    that     the

district       court’s      assessment   of       the    constitutional         claims    is

debatable      or     wrong.     Slack     v.     McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion     states   a    debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Brown has not made the requisite showing.                        Accordingly, we deny

a   certificate       of     appealability       and    dismiss      the    appeal.        We

dispense       with    oral     argument      because        the    facts       and     legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3